

NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS
NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE BLACKHAWK FUND THAT SUCH
REGISTRATION IS NOT REQUIRED.


Principal Amount: $50,000
Issue Date: March 19, 2010



CONVERTIBLE PROMISSORY NOTE


FOR VALUE RECEIVED, THE BLACKHAWK FUND, a Nevada corporation (hereinafter
individually and collectively called "Borrower"), hereby promises to pay to the
order of Professional Offshore Opportunity Fund, LLC, 1400 Old Country Road,
Suite 206, Westbury, New York 11590, Fax: (516) 228-8083, (the "Holder") or its
registered assigns or successors in interest or order, without demand, the sum
of Fifty Thousand Dollars ($50,000).  The aggregate principal amount outstanding
under this Note will be conclusively evidenced by the schedule annexed as
Exhibit B hereto (the “Loan Schedule”), up to a maximum principal document of
U.S $50,000.  The entire principal amount hereunder shall be due and payable in
full on March 19, 2015 (the “Maturity Date”), or on such earlier date as such
principal amount may earlier become due and payable pursuant to the terms
hereof.
 
The following terms shall apply to this Note:
 
ARTICLE I
INTEREST; REPAYMENT; CONVERSOIN
 
1.1         Interest Rate. Interest shall accrue on the unpaid principal amount
of this Convertible Promissory Note (the “Note”) at the rate of eight percent
(8%) per annum from the date of the first making of the loan for such principal
amount until such unpaid principal amount is paid in full or earlier converted
into shares (the “Shares”) of the Borrower’s common stock, $0.0001 par value
(the “Common Stock”) in accordance with the terms hereof.  Interest hereunder
shall be paid on the Maturity Date or on such earlier date as the principal
amount under this Note becomes due and payable or is converted in accordance
with the terms hereof and shall be computed on the basis of a 360-day year for
the actual number of days elapsed.
 
1.2         Principal Payments. The outstanding principal amount is due and
payable on the Maturity Date.
 
1.3         Liability of Borrower.  Borrower is unconditionally, and without
regard to the liability of any other person, liable for the payment and
performance of this Note and such liability shall not be affected by an
extension of time, renewal, waiver, or modification of this Note or the release,
substitution, or addition of collateral for this Note.  Each person signing this
Note consents to any and all extensions of time, renewals, waivers, or
modifications, as well as to release, substitution, or addition of guarantors or
collateral security, without affecting Borrower’s liabilities hereunder.  Holder
is entitled to the benefits of any collateral agreement, guarantee, security
agreement, assignment, or any other documents which may be related to or are
applicable to the debt evidenced by this Note, as they now exist, may exist in
the future, have existed, and as they may be amended, modified, renewed, or
substituted.

 
-1-

--------------------------------------------------------------------------------

 
 
1.4        Conversion
 
(a)         Conversion of Principal and Interest.  Subject to the terms and
conditions hereof, the Holder, at its sole option, may deliver to the Holder a
notice in the form attached hereto as Exhibit A (a “Conversion Notice”), at any
time and from time to time after the date hereof (the date of the delivery of a
Conversion Notice, a “Conversion Date”), to convert all or any portion of the
outstanding principal amount of this Note plus accrued and unpaid interest
thereon, for a number of Shares equal to the quotient obtained by dividing the
dollar amount of such outstanding principal amount of this Note plus the accrued
and unpaid interest thereon being convened by the Conversion Price (as defined
in Section 4.1).  Conversions hereunder shall have the effect of lowering the
outstanding principal amount of this Note plus all accrued and unpaid interest
thereunder in an amount equal to the applicable conversion, which shall be
evidenced by entries set forth in the Conversion Notice.
 
(b)         Certain Conversion Limitations.
 
(i)           The Holder may not convert an outstanding principal amount of this
Note or accrued and unpaid interest thereon to the extent such conversion would
result in the Holder, together with any affiliate thereof, beneficially owning
(as determined in accordance with Section 13(d) of the Exchange Act (as defined
in Section 4.1) and the rules promulgated thereunder) in excess of 4.999% of the
then issued and outstanding shares of Common Stock.  Since the Holder will not
be obligated to report to Borrower the number of shares of Common Stock it may
hold at the time of a conversion hereunder, unless the conversion at issue would
result in the issuance of Shares in excess of 4.999% of the then outstanding
shares of Common Stock without regard to any other shares which may be
beneficially owned by the Holder or an affiliate thereof, the Holder shall have
the authority and obligation to determine whether and the extent to which the
restriction contained in this Section will limit any particular conversion
hereunder.  The provisions of this Section may be waived by the Holder upon not
less than 61 days’ prior notice to Borrower.
 
(ii)          The Holder may not convert an outstanding principal amount of this
Note or accrued and unpaid interest thereon to the extent such conversion would
result in the Holder, together with any affiliate thereof, beneficially owning
(as determined in accordance with Section 13(d) of the Exchange Act and the
rules promulgated thereunder) in excess of 9.999% of the then issued and
outstanding shares of Common Stock.  Since the Holder will not be obligated to
report to Borrower the number of shares of Common Stock it may hold at the time
of a conversion hereunder, unless the conversion at issue would result in the
issuance of Shares in excess of 9.999% of the then outstanding shares of Common
Stock without regard to any other shares which may be beneficially owned by the
Holder or an affiliate thereof, the Holder shall have the authority and
obligation to determine whether and the extent to which the restriction
contained in this Section will limit any particular conversion hereunder.  The
provisions of this Section may be waived by the Holder upon not less than 61
days’ prior notice to Borrower.

 
-2-

--------------------------------------------------------------------------------

 
 
(iii)        The Holder may not convert an outstanding principal amount of this
Note or accrued and unpaid interest thereon to the extent such conversion would
require Borrower to issue shares of Common Stock in excess of the Borrower’s
then sufficient authorized and unissued shares of Common Stock.
 
ARTICLE II
EVENTS OF DEFAULT
 
The occurrence of any of the following events of default ("Event of Default")
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below and shall
further entitle Holder to exercise any and all remedies available to it under
applicable law:
 
2.1         Failure to Pay Principal.  The Borrower fails to pay the outstanding
principal amount or other sum due under this Note when due and such failure
continues for a period of 5 days after the due date.
 
2.2         Breach of Covenant.  The Borrower breaches any material covenant or
other term or condition of this Note or the Purchase Agreement in any respect
and such breach, if subject to cure, continues for a period of 10 days after
written notice to the Borrower from the Holder.
 
2.3         Breach of Representations and Warranties.  Any material
representation or warranty of the Borrower made herein, in the Purchase
Agreement or in any agreement, statement or certificate given in writing
pursuant hereto or in connection herewith or therewith shall be false or
misleading in any respect as of the date made and the date hereof.
 
2.4         Receiver or Trustee. The Borrower shall make an assignment for the
benefit of creditors, or apply for or consent to the appointment of a receiver
or trustee for them or for a substantial part of their property or business; or
such a receiver or trustee shall otherwise be appointed.
 
2.5         Bankruptcy. Bankruptcy, insolvency, reorganization, or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower and if instituted against
them are not dismissed within 45 days of initiation.
 
ARTICLE III
COVENANTS
 
So long as any principal or interest is due hereunder and shall remain unpaid,
Borrower will, unless the Holder shall otherwise consent in writing:
 
(a)         Maintain and preserve its existence, rights and privileges;

 
-3-

--------------------------------------------------------------------------------

 
 
(b)         Not (i) directly or indirectly sell, lease or otherwise dispose of
(A) any of its property or assets other than in its ordinary course of business
or (B) substantially all of its properties and assets, in the aggregate, to any
person(s), whether in one transaction or in a series of transactions over any
period of time, or (ii) adopt any plan or arrangement for the dissolution or
liquidation of Borrower;
 
(c)         Give written notice to Holder upon the occurrence of an Event of
Default or any event but for the giving of notice or lapse of time, or both,
would constitute an Event of Default within five (5) days of such event;
 
(d)         Not use the proceeds from the issuance of this Note in any way for
any purpose that entails a violation of, or is inconsistent with, Regulation U
of the Board of Governors of the Federal Reserve System of the United States of
America;
 
(e)         Comply in all material respects with all applicable laws (whether
federal, state or local and whether statutory, administrative or judicial or
other) and with every applicable lawful governmental order (whether
administrative or judicial);
 
(f)          Not take any action which would impair the rights and privileges of
this Note set forth herein or the rights and privileges of the holder of this
Note;
 
(g)         Deliver to the Holder quarterly financial statements within thirty
(30) days after the end of each quarter in form, scope and substance
satisfactory to the Holder and annual audited financial statements within ninety
(90) days after the end of each fiscal year; and
 
(h)         If at any time after September 10, 2009, there is either (i)
insufficient Common Stock to permit conversions by Holder pursuant to Section
1.5 or (ii) the Per Share Market Value is less than the then existing par value
of the Common Stock for a  period of 5 consecutive Trading Days, Borrower  will
use its best efforts to amend its capital structure by means of either a reverse
split of its Common Stock, an increase in its authorized Common Stock or a
reduction of the par value of its Common Stock, or any combination of the
foregoing as determined by Borrower’s board of directors in its reasonable
discretion.
 
ARTICLE IV
MISCELLANEOUS
 
4.1         Definitions.  For the purposes hereof, the following terms shall
have the following meanings:
 
“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
or State of Nevada are authorized or required by law or other government action
to close.


“Conversion Price” shall be the greater of (i) the then existing par value of
the Common Stock or (ii) 75% of the average of the Per Share Market Values
during the twenty (20) Trading Days immediately preceding a Conversion Date.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 
-4-

--------------------------------------------------------------------------------

 


“Per Share Market Value” means on any particular date (a) the closing bid price
per share of Common Stock on such date on the OTC Bulletin Board or on such
Subsequent Market on which the shares of Common Stock are then listed or quoted,
or if there is no such price on such date, then the closing bid price on the OTC
Bulletin Board or on such Subsequent Market on the date nearest preceding such
date, or (b) if the shares of Common Stock are not then listed or quoted on the
OTC Bulletin Board or a Subsequent Market, the closing bid price for a share of
Common Stock in the over-the-counter market, as reported by the National
Quotation Bureau Incorporated or similar organization or agency succeeding to
its functions of reporting prices) at the close of business on such date, or (c)
if the shares of Common Stock are not then reported by the National Quotation
Bureau Incorporated (or similar organization or agency succeeding to its
functions of reporting prices), then the average of the “Pink Sheet” quotes for
the relevant conversion period, as determined in good faith by the Holder.


“Purchase Agreement” means that certain Securities Purchase Agreement dated
March 19, 2010 by and between Borrower and Holder.


“Securities Act” means the Securities Act of 1933, as amended.


“Subsequent Market” means the New York Stock Exchange, American Stock Exchange,
Nasdaq SmallCap Market or Nasdaq National Market.


“Trading Day” means (a) a day on which the shares of Common Stock are traded on
such Subsequent Market on which the shares of Common Stock are then listed or
quoted, or (b) if the shares of Common Stock are not listed on a Subsequent
Market, a day on which the shares of Common Stock are traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (c) if the
shares of Common Stock are not quoted on the OTC Bulletin Board, a day on which
the shares of Common Stock are quoted in the over-the-counter market as reported
by the National Quotation Bureau Incorporated (or any similar organization or
agency succeeding its functions of reporting prices); provided, however, that in
the event that the shares of Common Stock are not listed or quoted as set forth
in (a), (b) and (c) hereof, then Trading Day shall mean any day except Saturday,
Sunday and any day which shall be a legal holiday or a day on which banking
institutions in the State of Nevada are authorized or required by law or other
government action to close.


4.2         Failure or Indulgence Not Waiver. No failure or delay on the part of
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

 
-5-

--------------------------------------------------------------------------------

 

4.3         Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to Borrower to The Blackhawk Fund, 1802 N.
Carson Street, Suite 108, Carson City, NV 89701, Attention: Frank Marshik; with
a copy by telecopier only to: Indeglia & Carney, P.C., 1900 Main Street, Suite
300, Irvine, CA 92614, Attention: Marc A. Indeglia, Esq., telecopier number:
(949) 861-3324, (ii) if to Holder, to the name, address and telecopy number set
forth on the front page of this Note.
 
4.4         Amendment Provision. The term "Note" and all reference thereto, as
used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.
 
4.5         Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.
 
4.6         Cost of Collection. If default is made in the payment of this Note,
Borrower shall pay the Holder hereof reasonable costs of collection, including
reasonable attorneys’ fees.
 
4.7         Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to conflicts of
laws principles that would result in the application of the substantive laws of
another jurisdiction.  Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
either in the Supreme Court of New York, New York County, in the United States
District Court for the Southern District of New York, in the Superior Court of
the State of California for the County of San Diego, or in the United States
District Court for the Southern District of California.  Both parties and the
individual signing this Note on behalf of the Borrower agree to submit to the
jurisdiction of such courts.  The prevailing party shall be entitled to recover
from the other party its reasonable attorney’s fees and costs. In the event that
any provision of this Note is invalid or unenforceable under any applicable
statute or rule of law, then such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform
with such statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or unenforceability of
any other provision of this Note. Nothing contained herein shall be deemed or
operate to preclude the Holder from bringing suit or taking other legal action
against the Borrower in any other jurisdiction to collect on the Borrower’s
obligations to Holder or to enforce a judgment or other court in favor of the
Holder.
 
4.8         Maximum Payments. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Borrower to the Holder and thus refunded to the
Borrower.

 
-6-

--------------------------------------------------------------------------------

 
 
4.9         Construction. Each party acknowledges that its legal counsel
participated in the preparation of this Note and, therefore, stipulates that the
rule of construction that ambiguities are to be resolved against the drafting
party shall not be applied in the interpretation of this Note to favor any party
against the other.
 
IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 19th day of March, 2010.
 
BORROWER:
 
THE BLACKHAWK FUND
 
By:
   
Name: Frank Marshik
 
Title: President


 
-7-

--------------------------------------------------------------------------------

 

EXHIBIT A
 
NOTICE OF CONVERSION
 
Dated:
 
The undersigned hereby elects to convert the principal amount and interest
indicated below of the attached Convertible Promissory Note into shares of
common stock, $0.0001 par value (the “Common Stock”), of The Blackhawk Fund,
according to the conditions hereof, as of the date written below.  No fee will
be charged to the holder for any conversion.
 
Exchange calculations: ______________________________________________


Date to Effect Conversion: ___________________________________________
 
Principal Amount and Interest of
Secured Convertible Note to be Converted: ______________________________


Number of shares of Common Stock to be Issued: ________________________
 
Applicable Conversion Price:
 
Signature: __________________________________________
 
Name:_____________________________________________
 
Address: ___________________________________________
 
-Exhibit A-
 

--------------------------------------------------------------------------------

 

EXHIBIT B


LOAN SCHEDULE


Convertible Promissory Note Issued by The Blackhawk Fund.


Dated: March 19, 2010


SCHEDULE
OF
CONVERSIONS AND PAYMENTS OF PRINCIPAL
 
Date of Conversion
 
Amount of Conversion
 
Total Amount Due
Subsequent
To Conversion
                                       


 

--------------------------------------------------------------------------------

 